DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1-4, 7, 9-11, 14, 16, 18, and 20 are amended as filed on 12/01/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard et al. (Pre-Grant Publication No. US 2018/0260106 A1), hereinafter Leonard, in view of Lin et al. (Pre-Grant Publication No. US 2012/0284213 A1), hereinafter Lin, and in further view of Bledsoe et al. (Pre-Grant Publication No. US 2018/0300737 A1), hereinafter Bledsoe.

2.	With respect to claims 1, 9, and 16, Leonard taught a system for generating a graphical user interface for monitoring and predicting information technology incidents that have occurred within a computing network (0133, lines 1-25, where the data that have occurred within a computer network can be seen in 0039, all, and wherein where tracking IT incidents broadly represents the intended use of the system and is thus, not given a specific patentable weight.  Rather, IT incidents, from here on out, will be interpreted as broadly referring to any data that could be relevant to an IT professional), comprising: a non-transitory memory (0005, lines 1-5); and one or more hardware processors configured to read instructions from the non-transitory memory to perform operations (0036, lines 1-4) comprising: analyzing a received data set to determine a first number of IT incidents that have occurred within the computing network during a first period of time and a second number of it incidents that have occurred within the computing network during a second period of time (0133, lines 1-8, where the tracked changes are IT relevant data); utilizing a predictive model to predict: a third number of IT incidents that have occurred within the computing network during a third period of time, wherein the third number of IT incidents that have occurred within the computing network is within a set allowable range of values, wherein the third period of time occurs subsequent to the second period of time (0135, lines 1-24 & figure 11, where the third time period can be seen in with the beginning of the confidence interval starting after 01Apr2014); an upper limit of the third number of IT incidents that have occurred within 
However, Leonard did not explicitly state training a plurality of predictive models, wherein training the plurality of predictive models comprises training each predictive model of the plurality of predictive models to generate a respective predicted second number of IT incidents of the computing network during the second period of time based 
On the other hand, Lin did teach training a plurality of predictive models, wherein training the plurality of predictive models comprises training each predictive model of the plurality of predictive models to generate a respective predicted second number of IT incidents of the computing network during the second period of time based on the first number of IT incidents that have occurred within the computing network during the first period of time (0116, lines 1-8, where the generated second number can be seen in 0004, lines 12-15, and wherein the data being related to IT incidents has been previously taught by Leonard: 0039), generating, via each predictive model of the plurality of predictive models, the respective predicted second number of IT incidents of the computing network during the second period of time (0116, lines 1-8, where the outputted new model data can be seen in 0004, lines 12-15 and each of the compared models provided their only one set of results that was compared); comparing the 1-tn); selecting only one predictive model of the plurality of predictive models by identifying the respective predicted second number of IT incidents that have occurred within the computing network that was closest to the actual number of IT incidents that have occurred within the computing network during the second period of time based on the comparison (0116, lines 1-8, where the outputted new model data can be seen in 0004, lines 12-15, where the accuracy data is the “closest to the actual number” data).  Both of the systems of Leonard and Lin are directed towards managing predictive models and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Leonard to utilize choosing models based on prediction accuracy, as taught by Lin, in order to maintain a more efficient system by utilizing better predictive data.
	However, Leonard did not explicitly state wherein the plurality of predictive models comprise at least one of a random forest model, a drift model, or a naive seasonal drift model.  On the other hand, Bledsoe did teach wherein the plurality of predictive models comprise at least one of a random forest model, a drift model, or a naive seasonal drift model (Table 2, the Non-regression based models).  Both of the systems of Lin and Bledsoe are directed towards managing predictive models and therefore, it would have been obvious to a person having ordinary skill in the art, at the 

3.	As for claims 2, 10, and 18, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Bledsoe taught wherein identifying the only one predictive model of the plurality of predictive models comprises calculating a root mean squared error (RMSE) between the predicted second number of IT incidents that have occurred within the computing network generated by each predicted model of the plurality of predictive models and the actual number of IT incidents that have occurred within the computing network during the second period of time (0032, lines 12-22, where the actual vs predicted incidents can be seen in Lin: 0116, lines 1-8 and Leonard has previously shown monitoring incidents in 0039). 

4.	As for claims 3 and 11, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Lin taught wherein the only one predictive model of the plurality of predictive models is selectable via the graphical user interface (0155, lines 1-6).

5.	As for claim 4, it is rejected on the same basis as claim 1.  In addition, Lin taught wherein identifying the only one predictive model of the plurality of predictive models comprises considering weights assigned to one or more of the plurality of predictive models (0009, lines 1-7).

6.	As for claims 5, 12, and 19, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Leonard taught wherein a first length of the first period of time, a second length of the second period of time, a third length of the third period or time, or a combination thereof are configurable via the graphical user interface (figure 13, where this shows the described user override system of 0137).

7.	As for claims 6, 13, and 20, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Leonard taught wherein the allowable range of values is configurable via the graphical user interface (figure 13, where this shows the described user override system of 0137).

8.	As for claims 7 and 14, they are rejected on the same basis as claims 1 and 9 (respectively).  In addition, Lin taught wherein the confidence level is generated via the only one predictive model (0116, lines 1-8).

Claims 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Leonard, in view of Lin, in view of Bledsoe, and in further view of Marquardt et al. (Patent No. US 8,682,925 B1), hereinafter Marquardt.

9.	As for claims 8, 15, and 17, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Lin taught wherein the operations comprise caching the predicted third number of IT incidents that have occurred within the computing 
	However, the combination of Leonard and Lin did not explicitly state that the data is stored in cache memory, and that the database, specifically stored it as a comma separated value field.  On the other hand, Marquardt did teach that the data is stored in cache memory, and that the database, specifically stored it as a comma separated value field (column 17, lines 61-67).  Both of the systems of Leonard and Marquardt are directed towards managing event data in databases and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of the combination of Leonard and Lin, to utilize well know data storage techniques, in order to ensure the lowest overhead of the programmed system.  





Response to Arguments
Applicant's arguments filed 12/01/2020 have been fully considered but they are not persuasive.

10.	The applicant argues on page 15 that “Leonard does not appear to disclose selecting only one predictive model based on training multiple predicted models using a received data set of occurred IT incidents, as generally recited by amended independent claims 1, 9, and 16. In stark contrast, Leonard merely describes reconciling different projected (i.e., predicted) time-series data determined using different approaches (e.g., predictive models). Moreover, Leonard is silent regarding “analyzing a received data set to determine a first number of IT incidents that have occurred ... and a second number of IT incidents that have occurred ... during a second period of time,””.
	However, 0133 of Leonard describes receiving the first and second set of time series data.  Said data is analyzed and the differences are removed, during reconciliation.  Thus the number of incidents was analyzed.  Accordingly, the selection of the predicted model was taught by Lin under 35 U.S.C. 103 in 0116 (for example).  Lin, accordingly selects the “only one” model that had the most accurate predictions.  Thus, the limitations are taught.

11.	The applicant argues on page 17 that “Leonard merely describes overriding calculated aggregated projection. However, Leonard is silent regarding using a GUI for configuring time periods for considering occurred IT incidents for training predictive modules and configuring time periods for generating predicted IT incidents using trained predictive modules. Moreover, the Applicant respectfully submits that Lin and Bledsoe fail to remedy the deficiencies of Leonard discussed above”.  However, Leonard’s figure 11 clearly shows a GUI for configuring time periods for the aggregated predictive model data.  Thus, the limitations are taught.

12.	The applicant’s remaining arguments appear to be directed towards the Lin not teach selected only one predictive model.  However, the examiner disagrees.  0116 of Lin explicitly shows that the system will look at the results from the multitude of predictive models and select the one with the highest accuracy.  Accordingly, the claimed limitations are shown.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH L GREENE/Primary Examiner, Art Unit 2452